Citation Nr: 0714165	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  03-29 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for muscular dystrophy.

Entitlement to service connection for asthma. 



WITNESS AT HEARING ON APPEAL 

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




 INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1969 to July 1972.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision of the Roanoke, Virginia Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A Travel Board 
hearing was held before the undersigned in June 2006.  A 
transcript of the hearing has been associated with the claims 
file.

The issue of entitlement to service connection for muscular 
dystrophy is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


FINDING OF FACT

It is not shown that asthma was manifest in, or is related 
to, the veteran's service.


CONCLUSION OF LAW

Service connection for asthma is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  A May 2003 letter 
from the RO explained what the evidence needed to show to 
substantiate the claim.  It also explained that VA would make 
reasonable efforts to help him obtain evidence necessary to 
support his claim, including medical records, employment 
records or records from other federal agencies but that it 
was ultimately his responsibility to ensure that records were 
received by VA.  While this letter did not advise the veteran 
verbatim to submit everything he had pertinent to his claim, 
it explained the type of evidence necessary to substantiate 
his claim and asked him to submit any such evidence.  This 
was equivalent to advising him to submit everything in his 
possession pertinent to the claim.  The June 2003 rating 
decision, a July 2003 statement of the case (SOC) and a March 
2004 supplemental SOC (SSOC) provided the text of applicable 
regulations and explained what the evidence showed and why 
the claim was denied.   A March 2006 letter provided notice 
regarding criteria for rating the disability at issue and 
effective dates of awards in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006)). 
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letter and the SOC and SSOC and to supplement the 
record after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available 
postservice medical evidence.  The Board has also considered 
whether a VA medical examination is necessary for proper 
adjudication of the veteran's claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In 
the instant case, the evidence of record does not suggest 
that the veteran's claimed asthma or asthma symptoms may be 
associated with an established event, injury or disease in 
service.  Consequently, an examination is not necessary.

The veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review. 

II.  Factual Background

The veteran's service medical records do not show any 
treatment, diagnosis or complaints of asthma.  A May 1971 
review of his treatment history did not note asthma, nor did 
the veteran report asthma in his May 1971 Report of Medical 
History.  He refused to cooperate with/allow a July 1972 
scheduled examination for separation from service.  A review 
of his medical records at that time also did not note any 
asthma or asthma-related symptoms.  

A September 1998 private emergency room report shows 
diagnoses of acute exacerbation of asthma and probable 
myocardial infarction.  The veteran came in complaining of 
severe shortness of breath.  Pulse oximetry showed only 74% 
oxygen saturation and the veteran was placed on Proventil and 
Atrovent, which brought the saturation up to 94%.  The 
veteran was later admitted to the intensive care unit.   

A September 2000 progress note from a private treating 
physician indicated that the veteran had had severe asthma 
since 1988.  The asthma was so severe that he was on chronic 
steroid therapy, and at one point was on Methotrexate.  He 
was suffering from severe shortness of breath.   

A December 2000 private hospital discharge summary shows that 
the veteran was briefly hospitalized for worsening shortness 
of breath and productive cough associated with steroid 
dependent asthma.  He improved significantly with medical 
therapy and was discharged home after a four day stay.  

A March 2001 private medical examination showed a diagnosis 
of asthma.  It was noted that the veteran had a history of 
asthma dating back many years.  In about 1992, while on a low 
dose of asthma medicine, he developed muscle weakness.  

An October 2001 private CT scan of the sinuses showed 
evidence of extensive paranasal sinus inflammatory disease 
with almost total opacification of the frontal and ethmoidal 
air cells.  Marked involvement of the right maxillary sinus 
was noted with lesser involvement of the left maxillary sinus 
and sphenoid sinus.  Soft tissue masses in the nasal cavities 
were consistent with polyps.  Both OMs were occluded.  
Partial nasal occlusion was also noted secondary to these 
masses.  

A July 2003 Social Security Administration (SSA) decision 
found that the veteran met the medical requirements for 
receipt of disability benefits as of December 2000 due to 
asthma and muscular dystrophy.  

In a September 2003 statement the veteran claimed that his 
asthma had its inception while he was at McClellan Air Force 
Base, working with various solvents and inhaling the vapors.   
His job on the flight line and the maintenance hangers 
exposed him to the harmful agents daily.
At the June 2006 Travel Board hearing the veteran testified 
that his asthma is a result of allergies and that he was 
first treated for allergic reactions to petroleum and other 
similar products while in the military.  Since service his 
allergies/asthma just continued to worsen.  He indicated that 
he first had asthma diagnosed in 1988.

III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence of record clearly establishes that the veteran 
has chronic asthma.  However, it is not shown that asthma 
was/became manifest in service or is otherwise related to 
service.  Service medical records are entirely silent for any 
complaints, diagnoses or treatment of asthma and there is no 
medical opinion of record relating the veteran's asthma to 
service or, as he alleges, to chemical exposures or allergies 
therein.  The veteran himself indicated, at the Travel Board 
hearing, that asthma was not diagnosed until 1988, some 16 
years after service.  Such a lengthy time interval between 
service and initial postservice manifestation of a 
"disability" for which service connection is sought is, of 
itself, a factor against a finding that the disability was 
incurred or aggravated in service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

While the veteran alleges that his current asthma is related 
to service, including chemical exposure and allergies 
therein, as a layperson, his allegations are not competent 
evidence of a medical diagnosis or nexus.  "Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).
Without any competent medical evidence that asthma became 
manifest in service or is related to service, the 
preponderance of the evidence is against this claim and it 
must be denied.  


ORDER

Service connection for asthma is denied.  


REMAND

In a March 2001 private medical report, Dr. R noted that the 
veteran reported that when he was younger he worked in a meat 
packing plant.  He said he could carry a side of beef on his 
shoulder but his right shoulder became weak so he began 
having to carry it on his left shoulder, which also 
subsequently became weak.  He was noted at the time to have 
scapular winging and it was attributed to nerve damage from 
carrying the beef.  The veteran also reported that he had had 
atrophic pectoral muscles for as long as he could remember.  
The record does not appear to contain any medical 
documentation showing the actual diagnosis of the scapular 
winging or any early findings of atrophic pectoral muscles.

In a September 2003 statement the veteran indicated that his 
Limb Girdle Muscular Dystrophy is a congenital defect, which 
was aggravated by head trauma he sustained in an automobile 
accident in service in December 1969.  He further stated that 
he was hospitalized for this injury at Beale Air Force Base 
and then was later treated at McClellan, Mather and Travis 
Air Force Bases.  At his June 2006 Travel Board hearing he 
explained that in December 1969 he was hospitalized for about 
three days at Beale Air Force Base for treatment of a head 
injury sustained in a car accident where he had gone through 
a windshield.  He subsequently received follow-up treatment 
at McClellan, Mather and Travis Air Bases from January 1970 
to May 1971.  After service, he first received treatment for 
muscular dystrophy related pathology, from a Dr. D, in 1977.  
While, he reported that records from Dr. D. were submitted, 
such records do not appear to be associated with the claims 
file.  Also, any records of the veteran's initial and follow-
up treatment for injury sustained in a December 1969 auto 
accident are not associated with the claims file. As records 
of hospitalization for head injury and other pathology during 
service, may be pertinent to the veteran's claim (and are 
constructively of record), they must be specifically sought 
and associated with the claims file, if available.  And as 
the veteran has indicated that he received treatment for 
muscular dystrophy related pathology after service much 
earlier than currently documented in the claims file suggests 
(and that records of such treatment were submitted), records 
of such earlier treatment must also be secured.  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for an 
exhaustive search for records of treatment 
the veteran received at Beale, McClellan, 
Mather and Travis Air Bases from December 
1969 to May 1971.  In particular the RO 
should seek all records of initial and 
follow-up treatment at Beale in December 
1969 for injuries he sustained in a motor 
vehicle accident and records of all follow 
up treatment received at McClellan, Mather 
and Travis from January 1970 to May 1971.  
If such records cannot be located, the 
scope of the search should be annotated in 
the claims file. 

2.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for muscular 
dystrophy or muscular dystrophy related 
pathology after service, which are not 
already of record.  In particular he 
should provide appropriate identifying 
information for Dr. D. along with the 
approximate dates of the treatment he 
received from Dr. D, and for when and 
where he had scapular winging 
diagnosed/treated, as alluded to in the 
March 2001 report by Dr. R.  With his 
cooperation (i.e., in providing any 
releases necessary), the RO should obtain 
complete treatment/evaluation records from 
the identified sources.  

3.  If the above development suggests the 
need for any further development (such as 
a VA nexus examination), the RO should 
arrange for such development.

4.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.  No action is 
required of the appellant until he is 
notified.     

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


